 FLOYD EPPERSON23Floyd Epperson and United Dairy Farmers, Inc.Charles R. DorsetCase 9-CA-6882andUnited, the products are delivered in United'sMarch 1, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn November 16, 1972, Administrative Law JudgeIvar H. Peterson issued the attached Decision in thisproceeding. Thereafter, Respondent Floyd Eppersonfiled exceptions and a supporting brief, the GeneralCounsel filed limited exceptions with a brief insupport thereof and an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herein.The Administrative Law Judge found, and weagree, that Floyd Epperson, hereinafter referred to asEpperson, violated Section 8(a)(1) of the Act whenhe discharged employees Archie Ball, Bob Rumpke,Charles Dorsel, and Tom Thomas because of theirconcerted efforts to improve their working condi-tions. The Administrative Law Judge also found thatUnited Dairy Farmers, Inc.,' hereinafter referred toas United, is not a joint employer of these employees,and he therefore recommended that the complaint bedismissed as to United.2 While we do not disagreewith most of the Administrative Law Judge's factualfindings,3 in our opinion those facts, as amplifiedbelow, readily support a determination that United isa joint employer of Epperson's drivers and, as such,isequally liable for the unlawful conduct herein.Briefly stated, the record discloses that United isengaged in the processing, distribution, and retailsale of dairy and other food products. Through anoralarrangement,Eppersonmakes deliveries ofproducts which United's own drivers are unable tohandle.Although Epperson's drivers usually drivetractors owned by Epperson or leased by him from'The Administrative Law Judge inadvertently failed to specifically findthat Epperson and United are employers within the meaning of the Act. Inview of the evidence as detailed in the Administrative Law Judge'sDecision, we correct that error and conclude that Epperson and United areemployers engaged in commerce within the meaning of Sec. 2(6) and (7) ofthe Act.2In so doing the Administrative Law Judge citedFleetTransportCompany, Inc.,196 NLRB No. 61, as involving a question of joint employerstatus.However,we note thatFleetactually presented a question of whethercertain individuals were independentcontractors or employees, and did notinvolve a joint employer issue.trailers.The record shows-that Richard Armstrong,United's transportation manager and the "boss" ofEpperson's drivers, posts the schedules and has theauthority tomodify . them and call the driversdirectly.Armstrong has also contacted the drivers attheirdestination points and has given them newinstructions regarding return runs. Drivers Thomasand Ball testified that they had been instructed totelephoneArmstrong in case of delays or break-downs, which they did, and Thomas stated that hehad used United's tire service many times. Thedrivers for Epperson were allowed to use all theemployee facilities at United as well as United'sgarage and equipment for the repair of Epperson'svehicles. Furthermore, the record shows that Arm-strong would inform the drivers of specific routes totakewhen they had an overloaded trailer. InNovember 1971, Armstrong told Epperson that theWarsaw, Indiana, transfer station was complainingbecause driver Dorsel's truck was constantly late; asa result,Dorselwas replaced on that run. Withrespect to wages, the facts show that Eppersonreceives payments from United and pays the drivers;in addition, after Epperson received a raise fromUnited, he raised the wages of the drivers.In our opinion, the evidence indicates that bothEpperson and United take part in determiningmatters governingessentialterms and conditions ofemployment of the drivers. While Epperson hires thedrivers and determines their rates of pay, United,through increases to Epperson, has some indirectcontrol over their wages. United establishes the workschedule of the drivers, has the authority to makechanges in the drivers' assignments, selects routes forthe drivers, and generally supervises the drivers in thecourse of their employment. In addition, the Warsawincident suggests that United has some control, albeitindirect, over driver discipline. In light of all thecircumstances, we find that Epperson and United arejoint employers of Epperson's drivers. Accordingly,we find that both Epperson and United violatedSection 8(a)(1) by discharging the four above-nameddrivers,and that both shall take the appropriateaction as ordered below.3We disagree with the Administrative Law Judge'sfinding thatArmstrong could veto a prospective employee.While the record does showthat driver Dorsel discussed with Armstrong the amount of work Eppersonwould have before Dorsel changed from a part-time to a full-time driver, therecord does not support the Administrative Law Judge's finding thatThomas had a conversation with Armstrong before he became employed. Inthis regard,the testimony shows that, when Thomas closed his business inMissouri,he contacted Epperson about a job and Epperson hired him.Thomas testified that "after Mr. Epperson told me to come back here [toCincinnati],"he spoke to Armstrong.In our opinion, these meager facts donot support the finding that Armstrong had veto power over hiring.202 NLRB No. 9 24DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondents,Floyd Epperson and United Dairy Farmers, Inc.,Cincinnati,Ohio, their officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstany employee for engaging in protected concertedactivities.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Offer to Archie Ball, Robert Rumpke, CharlesDorsel, and Tom Thomas immediate reinstatementto their former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges,and make them whole in the manner set forth in thesection of the Administrative Law Judge's Decisionentitled "The Remedy."(b) Post at their respective premises in Cincinnati,Ohio, copies of the attached notice marked "Appen-dix." 4 Copies of said notice, on forms provided bythe Regional Director for Region 9, after being dulysignedby Respondents' representative, shall beposted by them immediately upon receipt thereof,and be maintained by them for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.4In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the noticereading "Posted by Orderof the National LaborRelations Board" shallread "PostedPursuant to aJudgmentof the United States Court of AppealsEnforcingan Order of theNational LaborRelationsBoard."APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board having found,aftera trial, that we violated Federal law bydischarging four employees because of their concert-ed activity:WE WILL offer Charles Dorsel, Wesley A.Thomas, Robert L. Rumpke, and Archie Ball fullreinstatement, and pay them for the earnings theylost as a result of their discharge, plus 6-percentinterest.WE WILL NOT discharge or discriminate againstany employee for engaging in protected concertedactivities.WE WILL NOT unlawfully interfere with ouremployees' union activities.FLOYD EPPERSON(Employer)DatedBy(Representative)(Title)UNITED DAIRY FARMERS,INC.(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.DECISIONSTATEMENT OF THE CASEIvAR H. PETERSON, Administrative Law Judge: I heardthis case in Cincinnati, Ohio, on August 29 and 30 andSeptember 6, 1972. Briefly stated, the complaint issued bytheGeneral Counsel alleged that the two Respondents,Floyd Epperson and United Dairy Farmers, Inc.; hadbeen, in effect, joint employers of the persons hereinvolved who had been, allegedly, terminated in violationof the Act. These persons are: Charles R. Dorsel, WesleyA. Thomas, Robert L. Rumpke, and Archie Ball.At the hearing counsel for United Dairy Farmers, Inc.,herein calledUnited,moved that the complaint bedismissed as to it on the ground that it was not a jointemployer of the four alleged discriminatees. I took thismotion under advisement and afforded the parties time tofile briefs with me. Counsel for both parties did file timely FLOYD EPPERSON25briefs,and,on September 15, I denied the motion todismissthe complaint as to United.The complaint,in substance,alleges that supervisors ofthe Respondents engaged in conduct violative of the rightsof employees as guaranteed in Section 7 of the Act.'Upon the basis of the record in the case and myobservation of the witnesses as they testified,and a carefulconsideration of the briefs filed with me by counsel for allthe parties, I make the following:FINDINGS OF FACT1.JURISDICTIONEpperson, a sole proprietorship, operates a truckingbusiness and has hauled merchandise for United since theearlypartof 1971.During the 1971 calendar year,Epperson received revenues of approximately $95,300 forservices rendered to United. This figure includes some$22,000 received for hauling merchandise from Warsaw,Indiana, to Ohio. In the year 1972, up to the date of thehearing, his revenues received from United were some$80,000, of which approximately $33,000 was derived fromoperations in interstate commerce. During the year endingJuly 2, 1972, Epperson made 406 trips hauling milk forUnited from Warsaw, Indiana, to United's Ohio locations.The record shows that each tank of milk hauled byEpperson for United was valued at between $2,000 and$3,000. It thus appears that the value of the milk hauled byEpperson for United in interstate commerce was at least$812,000 in a I-year period.Each of the four alleged discnminatees testified, withoutcontradiction, that during their period of employment withEpperson they hauled only merchandise belonging to ordestined for the use of United. Indeed, Epperson admittedthat during the calendar year 1971 he received 95 percentof his gross revenue from services he performed for United,and that from January 1, 1972, until the date of thehearing,hisbusiness consisted exclusively of servicesperformed for United. Truckdriver Dorsel testified thatbefore accepting a full time job with Epperson he discussedwith Richard Armstrong, United's transportationmanager,the amount of work that would be made available toEpperson by United. Truckdnver Thomas also had aconversation with Armstrong before he became employedbyEpperson. It seems clear from the record thatArmstrong, if he chose to do so, could veto a prospectiveEpperson employee. Drivers Thomas and Ball testified thatwhile working for Epperson they drove tractors belongingtoUnited about 25 percent of the time and that on suchoccasions Armstrong would assign the tractor to be usedby them. Neil Woods, a witness called by United, testifiedthat two tractors owned by Epperson bear Unitedsigns. Inaddition,Armstrong testified thatUnited leases andmaintains the trailers pulled by Epperson employees andalso carries the insurance on the trailers and the merchan-dise.The record is clear that Epperson's drivers hadstanding instructions to callUnited in case of anymechanical failure of a trailer they were pulling. DriverDorsel testified that he was told to check out Unitedtrailers and to report any deficiencies to United.Further-more,drivers Thomas and Ball testified that they had eachtransferred equipment for United,that is,taking newequipment to other locations and bringing equipment toCincinnati for repair.Thomas added that he received extracompensation for these services from United throughEpperson,and Dorsel testified that he had been paiddirectly by United's Armstrong for taking United trailersto the wash rack. The fuel for Epperson's tractors wasobtained at United's facilities and United'sArmstrong andOfficeManager Wallace Underwood stated that credit wasextended to Epperson for the amount of the fuel used anddeductions were made from payments to Epperson forservices he rendered.In addition,drivers Ball and Rumpkestated that they had parked Epperson's tractors on Unitedpropertybetween loads,including overnight.Each of the alleged discriminatees testified that Epper-son had told them that Armstrong was "the boss"and thatthey should take whatever orders he gave them. Armstrongdrew up the schedules for the drivers and assigned themtheir runs.He determined the times when runs were todepart and posted the schedules next to his office atUnited's plant. Armstrong testified that he could modifythe schedule by adding or canceling runs and in this regardhewould call Epperson's drivers directly.Moreover,Armstrong got in touch with Epperson drivers at thedestination point of their runs, and would give them newinstructions which required changes in their return runs,and on other occasions he has given further instructions tothe drivers with respect to picking up groceries,sometimesentailing a wait of up to 6 hours for the return load.Drivers Thomas and Dorsel were in daily communicationwith Armstrong with respect to the times their loads wereto leave,sometimes calling thedairy for thatinformationand at other times receiving calls from Armstrong or otherUnited employees advising them when the trailer wasbeing loaded. Dorsel also testified that he was required tofillout daily trip reports for United and turn these over toArmstrong.The drivers for Epperson were allowed to use all theemployee facilities at the dairy, such as the cafeteria,lavatories,showers, and mechanical shops and alsoobtained free ice cream. In addition,the record is clear thatthe garage of United and equipment therein housed wasavailable for use in the repair of the equipmentowned byEpperson and, in fact, was so used. The work done onEpperson equipment in United'sgarage was performedboth by Epperson drivers and at least one Unitedmechanic.Concerning the four alleged discriminatees,Armstrongadmitted to Board Agent Weir that he did not wantEpperson to rehire them. Armstrong testified that he didnot want the four drivers reemployed by Epperson becauseit seemed to him thattheywere involved in a union. Thereis credible testimony that Epperson told driver Ball, abouta week after the terminations,that he(Epperson)did notthink that United would permit him to reemploy Ball andRumpke. Epperson further testified that he"knew" thatUnited would not permit him to rehire Thomas andIThese are Floyd Epperson-owner of Respondent Epperson;RichardWallace Underwood-office manager for Respondent Dairy FarmersArmstrong-transportationmanager for Respondent Dairy Farmers, and 26DECISIONSOF NATIONALLABOR RELATIONS BOARDDorsel. In this, Epperson admitted that he felt that heshould remove Dorsel from the Warsaw, Indiana, runbecause of a suggestion made to him by Armstrong.On the basis of these facts and circumstances, counselfor the General Counsel concludes that the "unavoidableconclusion" is thatUnited and Epperson were andcontinued to be joint employers of the alleged discrimina-tees.He further asserts that this conclusion is "basedprimarily upon the exercise of control over Epperson'semployees by agents and supervisors" of United.Becauseof the"close connection of the four discnminatees with"United's principal enterprise the management of United"of necessity exercises close control over" the dailyworkweek of the drivers "as a matter of economicreality."2Additionally, he states that the Board, withapproval by the courts, has found point employerstatus insimilar circumstances, and in support thereof citesMan-power, Inc., of Shelby County,164NLRB 287 (1967).Counsel for the General Counsel additionally argues thatthe "complete economic dependence of Epperson in thismatter, by his own admissions and the financial recordsfurnished by him, establish that the continuation of hisbusiness depends upon his economic association with"United. In support of this contention the General Counselcites a number of cases.3 Counsel for the General Counsel,addressing himself to the definition of the term "employee"in Section 2(3) of the Act, wherein it is provided that theterm "employee" "shall not be limited to the employees ofa particular employer, unless the Act explicitly statesotherwise" argues that, in the light ofAustin Company,101NLRB 1257 (1952), and the determinations made by theSupreme Court inN.L.R.B. v. Hearst Publication, Inc.,322U.S. I11, andPhelps Dodge Corp. v. N.L R.B.,313 U.S.177, the foregoing interpretation of the term "employer"ought to "apply to this situation wherein Section 8(a)(1) ofthe Act, not explicitly delimited by Congress, is involved."In sum, counsel for the General Counsel contends thatthe evidence in this record establishes that RespondentUnited did, in fact, exercise "effective and real control overthe job rights of the four discharged drivers" and thatEpperson has a substantial community of interest with theRespondent United which exercises "an economic powerover Respondent Epperson to which Eppersonmustyield."On the other hand, Respondent Epperson and Respon-dentUnited argue that the drivers involved are notemployees of Epperson but are independent contractors.Respondent United, in its brief, considers a long series ofcases and concludes that United does not have the "rightof control" employees of Epperson and, accordingly,cannot be held to be a joint employer with Epperson. Hecorrectly points out that each case involving the "jointemployer" issue must be decided on the individual facts ofthe particularsituation.United owns and operates about 135 retail conveniencefood markets and also operates a dairy and a processingplant in Cincinnati. Epperson owns and operates aboutfour trucks. In effect, Epperson'sservicesforUnited2 In support of this conclusioncounsel citesthe decision of the UnitedStates SupremeCourt in theBoire v The Greyhound Corp,376 U S 473, inwhich courtstated "that the questionofwhether Greyhoundpossessedsufficient controlover the work of these employeesand qualified as a jointemployer with Floors' is a question which is unaffected by any possibleconsist in making deliveriesof products which United'sown employees are unable to handle.Epperson provideshis own equipment,storage,drivers, insurance,operatingexpenses,and all other items of expense involved in hisoperation.The drivers who are employed by him arecompensated by him and in all other respects regulated byhim. He is responsible for complying with Federal andstate regulations and the payment of state and local taxes.United issues schedules of the loads it desires Eppersonto deliver. The four drivers testified that they had been toldby Epperson that Armstrong was "the boss" and that theyshould take whatever orders that he gave them.Armstrongdetermined the times that all runs would depart and postedschedules next to his office.In addition,Armstrongmodified the schedule by adding or canceling runs and onthose occasions he would call Epperson's drivers directly.Armstrong also contacted Epperson drivers at the destina-tion point of their run and gave them new instructionsregarding the return run and on some occasions directedthe drivers to pick up groceries.Thomas and Dorseltestified that they contacted Armstrong on a daily basisconcerning the times their loads were to leave by callingthe dairy directlyor receiving calls from Armstrong orotherUnited employees.Dorsel testified that he wasrequired to fill out a daily trip report for United and turnthem over to Armstrong.Thomas and Ball testified thattheyhad been instructed to call Armstrong in any situationinvolving a problem on the road such as delay orbreakdowns; in addition, Thomas has called Armstrongfor tire service on the truck he was driving.It is notdisputed that Epperson's drivers had been instructed to callArmstrong directly for instructions involving an overload-ed trailer,inwhich case Armstrong would inform them ofwhat route to take around the highway scales. In addition,Dorsel testified that Armstrong told him the route heshould take to Warsaw, Indiana,so as to avoid the scales.InNovember 1971, Armstrong expressed a desire thatEpperson replace Dorsel on the Warsaw run, and Epper-son did so.Thomas testified that he went to Armstrong to request anincrease in wages and driver Rumpke testified that hediscussed with Armstrong his desire to have taxes withheldfrom his pay. Counsel for the General Counsel argues thatthe fact that United"was the most was clearly demonstrat-ed by the fact that only after Epperson was given ansignificant factor in the employment situation of theEpperson driversincreasein the rate paid him . . . did thedrivers receive an increase in pay."Counsel for the General Counsel further points out thatEpperson drivers used all the employee facilities at thedairy.Also, he points out that the United garage and theequipment therein contained was available for use in therepair of Epperson's equipment and was so used. Workdone on Epperson's equipment in United'sgarage wasperformed both by Epperson drivers and at least onemechanic of United. However, it was contended that theUnited mechanic was on his own time and in the employ ofdetermination as to Floors'status as an independent contractor "3Hamburg Industries,Inc,193 NLRB No 13,Troupe Leasing Co, 174NLRB 200 (1969),Hoskins Ready-Mired Concrete, Inc,161NLRB 1492,The Greyhound Corporation,153 NLRB 1488 (1965), andLowery TruckingCo, 177 NLRB13 (1969) FLOYD EPPERSON27Epperson while working on the latter's equipment. Howev-er, it isevident when so working the mechanic was usingequipment and facilities of United.In his brief, counsel for United points to the Board'sdecision inCement Transport, Inc,111 NLRB 175 (1955),in which the Board held that two concerns were not jointemployers.Additionally, he relies onReischTruck &Transportation Company, Inc,143 NLRB 953 (1963). Inthat case the Board stated that "the determination ofwhether an individual is an independent contractor or anemployee under the amended Act requires the applicationof the common law `right of control'test.Under this test,an employer-employee relationship exists where the personfor whom theservices areperformedreservesthe right tocontrol not only the end to be achieved but also the meansto be used in reaching such end. The resolution of thisquestion depends on the facts of each case and no onefactor is determinative." The Board further noted that theindependent contractor status in that case was "clearlyrevealed" by the "virtual freedom" the truck owners had"in deciding when or whether they will take anassignment,selecting routes of travel, in fixing the time of delivery andreturn, in determining whether they or others will drivetheir vehicles, and by their freedom to select their ownmaintenance facilities." The Board further pointed out thatthe alleged point employer "does not withhold income orsocial security taxes, or pay for workmen's compensationfor the drivers of the leased tractors, or provide theemployment benefits of its own employees to the ownersand their drivers, nor are its rules and regulations given toor applied to the over-the-road drivers." More recently, inFleetTransportCompany, Inc.,196NLRB No. 61, theBoard refused to hold point employer statusin a situationquite similar to that obtaining here.Upon a consideration of all the facts in this case and theapplicable Board precedents, I come to the conclusion thatUnited is not a point employer of Epperson's employees.Accordingly, I shall dismiss the complaint as to United.II.THE ALLEGED UNFAIR LABOR PRACTICESThere is no dispute that several of Epperson's employeesspoke to him before March 12, about arranging towithhold taxes, contributing to social security, and partici-pating in workmen's compensation programs and employ-ee hospitalization plans. Epperson failed to undertake anyaffirmative action to implement these employee requests.About March 1, when Epperson had not taken any actionwith respect to these matters, the four drivers decided tohold ameeting atemployee Thomas' home. This meetingwas held on Sunday, March 12, and they discussedimprovements in their terms and conditions of employ-ment.Rumpke, at the request of his fellow workers, prepared alistofmatters in which the employees were interested,reading as follows:er Equalize out the weeks on trips with Warsaw, Ind.included for all drivers Fix speedometers brown KWcaliberateone on 1970 Raise in pay first monthArchie BallBob RumpkeCharles DorselTom ThomasEach of the employees present-Ball, Rumpke, Dorsel,and Thomas-signed the document. During much of theafternoon of March 12, a Sunday, the assembled employ-ees attempted to get in touch with Epperson in order topresent to him their list of demands; however, they couldnot reach him that afternoon. Thomas was designated asthe employees' spokesman for the purpose of getting thedemands to Epperson at the earliest opportunity. Thomasfinally did reach Epperson on the evening of March 12 andtoldEpperson that the four employees had met anddiscussedvarious improvements in their employmentrelationship. Epperson asked Thomas to read to him whattheemployeeswanted,which Thomas did. Eppersonreplied that he did not have to talk to the employees, thatthey were all fired. He told them that they should bringtheir keys down and pick up their checks. That evening,Thomas again talked with Epperson but the latter adheredto his position. During the evening Dorsel and Rumpkealso engaged in telephone conversations with Epperson butthe latter stated there was nothing to discuss and that theemployees were all fired, that he wanted them to turn intheir keys and pick up their final checks.Respondent Epperson's only defense presented at thehearing was that employees quit their employment ratherthan having been discharged. However, Armstrong testi-fied that Epperson stated to him that the drivers had beenterminated because they wanted him to make an instantdecision concerning improvements in their working condi-tions and that Epperson said that he had made it and thathe did not then have any drivers.I think it perfectly obvious that the four drivers weresummarily terminated because they endeavored to improvetheir working conditions, which effort obviously is protect-ed by Section 7 of the Act. Accordingly, I find thatRespondent Epperson violated Section 8(a)(1) of the Actby terminating the four drivers.Upon the basis of the foregoing findings of fact, I makethe following:CONCLUSIONS OF LAW1.By terminatingArchieBall,RobertRumpke,CharlesDorsel, and Tom Thomas on March 12, 1972,Respondent Epperson engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1)and Section 2(6) and (7) of the Act.2.Respondent United has not engaged in any unfairlabor practices within the meaning of the Act.MARCH 12, 1972Workmans compensation insurance Social Securitypaid Withholding tax taken out Some type of hospitali-zation-given Better relation with employee & employ-THE REMEDYIn order to effectuate the policies of the Act, I find itnecessary that Respondent Epperson be ordered to ceaseand desist from the unfair labor practices found and also 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefrain from related invasions of his employees'rightsunder Section 7 of the Act,and to take certain affirmativeaction.The Respondent,having discriminatorily terminated theforegoing employees,I find it necessary that he be orderedto offer them full reinstatement with backpay computed ona quarterly basis, plus interest at 6 percent per annum, asprescribed in F.W.Woolworth Company,90 NLRB 289(1960) andIsisPlumbing&Heating Co.,138 NLRB 716(1962), from the date of the termination until the datereinstatement is offered.[Recommended Order omitted from publication.]